Citation Nr: 9909691	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  98-06 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of trauma to 
teeth numbers 8 and 9.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1939 to 
August 1945, October 1945 to March 1947, and September 1947 
to August 1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

Service connection is in effect for teeth numbers 7, 10, and 
11 under the provisions of 38 U.S.C.A. § 1151 (West 1991).  

FINDINGS OF FACT

The veteran's teeth numbers 8 and 9 were extracted during 
service as a result of trauma experienced while on active 
service.  


CONCLUSION OF LAW

A dental condition (missing teeth numbers 8 and 9) due to 
dental trauma was incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.303, 3.381, 17.161(c) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records reveals that upon 
service entrance examination, the teeth in question (the two 
front teeth) were not missing.  Dental records from 1940 show 
that the veteran was seen for periapical abscesses of the 
front teeth, and for and caries of the right front tooth.  
The records do not reflect that this treatment was the result 
of trauma.  Dental examination in 1945 and all subsequent 
dental examinations show that these teeth are missing.  

Post service records include a January 1963 VA report in 
which it was noted that a bronchoscopy was attempted.  An 
attempt to insert an airway caused the fracture of one of the 
teeth on a fixed bridge.  (As noted earlier, service 
connection is in effect for residuals of this dental trauma.)  
Private records from 1993 and 1997 show treatment for dental 
problems to include a loose bridge.  

At a personal hearing in January 1999, the veteran testified 
in support of his contentions.  He explained that during 
service he was bending over drinking out of a water fountain 
when his head was pushed down, and he broke his two front 
teeth off.  An attempt was made to save them but the nerves 
died and they were replaced with a bridge.  This bridge 
caused no problems until the time of the post service injury 
in 1962 when he was undergoing a bronchoscopy.  Since the 
time of that dental trauma, he had experienced continued 
problems.  

Pertinent Law and Regulations

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  As to dental conditions, service connection 
will be granted for disease or injury of individual teeth and 
the investing tissues, shown by the evidence to have been 
incurred in or aggravated by service.  38 C.F.R. § 3.381(a) 
(1998).  As to each noncompensable service-connected dental 
condition, a determination will be made as to whether it is 
due to a combat wound or other service trauma.  38 C.F.R. 
§ 3.381(e) (1998).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restriction of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c) (1998).  Dental conditions, 
such as replaceable missing teeth, are not considered 
disabling and may be service-connected only for the purpose 
of entitlement to VA treatment.  38 C.F.R. § 4.149 (1998).  

Analysis 

The veteran's evidentiary assertions of trauma are sufficient 
on the facts of this case to provide evidence of a well-
grounded (i.e., plausible) claim for service connection and 
the VA has fulfilled him in the development of the claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

The service medical records reflect that the veteran entered 
service with teeth numbers 8 and 9.  He was treated for 
abscesses and/or caries on these teeth during service.  The 
available records disclose that at some point these teeth 
were extracted, but the exact reason for the extraction of 
teeth numbers 8 and 9 is not reported.  The Board finds that 
the veteran has provided consistent and credible accounts, 
including by sworn testimony, of how he lost his two front 
teeth in service.  The location of missing teeth numbers 8 
and 9 (the upper central incisors) in an exposed area at the 
front of the veteran's mouth, is fully congruent with the 
veteran's contentions and testimony as to an incident of 
dental trauma in service.  The available dental records do 
not contradict the veteran's account.  Accordingly, the Board 
concludes that the positive and negative evidence are in at 
least a relative equipoise as to whether missing teeth 
numbers 8 and 9 was caused by service trauma.  With 
application of the benefit of the doubt rule, service 
connection for a dental condition (missing teeth numbers 8 
and 9) due to dental trauma, for the purpose of VA outpatient 
dental treatment, is warranted.  38 U.S.C.A. § 5107(b) (West 
1991).  






(Continued on next page)





ORDER

Service connection for a dental condition (missing teeth 
numbers 8 and 9) due to inservice dental trauma, for the 
purpose of obtaining VA outpatient treatment, is granted.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


